Citation Nr: 0531798	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which declined to reopen the veteran's 
claim for entitlement to service connection for a bilateral 
foot disorder.

In an August 2002 decision, the Board reopened, but denied, 
the veteran's claim.  The veteran thereafter appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Via a January 2003 Order, the Court vacated 
that part of the Board's decision that denied the claim on 
its merits, remanding it for readjudication consistent with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  Accordingly, the Board 
then remanded the claim for additional development in 
September 2003.

However, based on procedural and evidentiary considerations, 
the Board again remanded the case in December 2004.

The Board finds that the action requested in its previous 
remand has been accomplished to the extent possible, and that 
this matter is now ready for further appellate review.


FINDING OF FACT

The veteran's bilateral tarsal tunnel syndrome has been 
related to active service.




CONCLUSION OF LAW

Bilateral tarsal tunnel syndrome was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that VA has now sufficiently 
complied with the VCAA with respect to the claim on appeal, 
and that since it has determined that the evidence supports a 
grant of the benefits sought, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Service medical records do not reflect any complaints or 
findings with respect to a bilateral foot disorder.  January 
1946 separation examination of the spine and extremities 
revealed negative findings with the exception of the 
amputation of the first finger of the left hand.  

Statements from long-time acquaintances of the veteran were 
received in 1967 and note their recollection that the veteran 
did not complain of any foot problems until after his return 
from service.

At the veteran's hearing in April 2000, the veteran testified 
that he received treatment for his feet at Midway, Guam, and 
Camp LeJeune (transcript (T.) at p. 5).  He recalled that 
linings were made for his shoes, but that this did not help 
(T. at p. 5).  Most of the treatment was in Guam (T. at p. 
6).  His feet would hurt and ache, the veteran noting that 
his whole foot would hurt (T. at p. 8).  The veteran believed 
that he obtained treatment for his feet within one year after 
service, but noted that he stopped seeking treatment for his 
feet because they would just hurt and ache all the time 
anyway (T. at pp. 9-10).  Dr. H. and Dr. B. had told him that 
his foot problem had possibly been caused by marching (T. at 
p. 10).  He did most of the marching on Guam, during which he 
would carry a double-pack of more than 50 pounds and march 
several miles (T. at p. 11).  

In a December 2001 statement in support of his claim, the 
veteran noted that he was also treated for problems with his 
feet during service while stationed at Pensacola, Florida.  

VA outpatient records from February 2004 reflect that the 
veteran was treated for foot problems.  He was advised to 
wear comfortable-fitting shoes, elevate feet for discomfort 
and swelling, and soak his aching feet in a tub or basin of 
warm water and Epsom salt.

March 2004 VA X-rays of the right ankle were interpreted to 
reveal a spur on the posterior margin of the calcaneus and a 
very tiny spur on the inferior margin.  X-rays of the left 
ankle also revealed arthritic spurs on the calcaneus and 
vascular calcifications.  

March 2004 VA X-rays of the feet revealed an impression of no 
acute abnormalities on either foot and no significant 
arthritic change except for the previously noted calcaneal 
spurs.

VA feet examination in April 2004 revealed the examiner's 
review of the claim file and that the veteran reported a 
history of marching during service that caused constant 
bilateral foot soreness.  Physical examination revealed no 
callus.  The diagnosis was bilateral calcaneal spurs per 
March 2004 X-rays.  The examiner opined that it was not 
likely that the veteran's diagnosed bilateral foot disorder 
was related to his period of active service, and that it was 
more likely age related.

A May 2004 statement from fellow service member, H. H., 
reflects that he served with the veteran on Midway Island in 
1944, and that he recalled that the veteran had a lot of 
trouble with his feet.

A private medical record from May 2004 reflects that the 
veteran's complaints included bilateral foot pain.  Another 
private medical record from later in May 2004 reflects an 
assessment of neuropathic type symptoms of the feet, possibly 
secondary to either rheumatoid arthritis or radiculopathy 
from lumbar spine degenerative disc disease.  

A statement from fellow service member, E. S., received in 
June 2004, reflects that he served with the veteran at Midway 
and Guam, and also recalled the veteran having problems with 
his feet.

A June 2004 statement from fellow service member, L. C., 
reflects that he served with the veteran at Midway, and also 
recalled the veteran having trouble with his feet.  

Additional statements from fellow service members, H. H., E. 
S., and L. C. were received in October 2004, and more 
specifically detail their observations as to the veteran's 
complaints of foot pain and his in-service treatment of that 
pain.

VA outpatient records from November 2004 reflect an 
assessment that the veteran's foot pain was likely due to 
neuropathy, noting that the veteran had been seen by podiatry 
in the past and they felt it was due to neuropathic pain.

An undated medical statement from Dr. S., first received in 
December 2004, reflects the veteran had been examined in his 
office in October 2004, that he had taken a past history, and 
that he had reviewed the letters from the veteran's fellow 
service members.  Dr. S. further noted that examination 
revealed moderate to severe tarsal tunnel syndrome and 
chronic heel spur syndrome bilaterally, and that in all 
likelihood, both conditions were most likely [p]resent during 
the stint of the veteran's military duty, noting that 
walking, standing and climbing were all activities that would 
worsen these conditions.

A November 2004 private medical statement from Dr. M. 
reflects his review of the statement provided by podiatrist, 
Dr. S., and that he agreed with his diagnosis.  More 
specifically Dr. M. opined that foot problems started early 
in one's life and particularly were noted problems seen in 
military personnel even early in their career, and that he 
agreed with the reports that defined these problems as 
having, in all likelihood, started when the veteran was in 
the military even at a young age.

VA feet examination in April 2005 revealed that the examiner 
reviewed the claims file in conjunction with his examination 
of the veteran.  The veteran described a deep ache with 
burning and that it occurred on a daily basis.  Current 
complaints consisted of pain centered in the lateral aspect 
of the arch and into the heel, bilaterally.  Physical 
examination at this time revealed no swelling, redness, or 
muscle wasting.  He was currently using a walker to avoid 
falling, but did not wear corrective shoes.  There was no 
increase in callus formation, and full range of motion of 
both ankles.  Pain was noted in the heel area standing on his 
heels.  The veteran did not have a condition of flatfoot.  
The examiner opined that it was his estimation that it was at 
least as likely as not that the veteran's bilateral foot 
tarsal tunnel syndrome and pes planus were a result of his 
active military service.

VA feet examination in May 2005 revealed that this examiner 
also reviewed the veteran's claims file, including the 
private physicians' statements indicating that the veteran's 
foot problems existed during the service, and progressed 
until today.  He also reviewed the statements from the 
veteran's fellow service members, noting the veteran frequent 
complaints of foot pain and receipt of treatment for that 
pain.  Physical examination of the feet revealed pain in all 
joints of the feet.  There was no callus formation or pes 
planus.  X-rays of the left foot were interpreted to reveal 
mild degenerative joint disease (DJD) of the distal 
interphalangeal (DIP) joints of the fourth and fifth toes and 
calcaneal spurs.  X-rays of the right foot were interpreted 
to reveal mild DJD of the second, third, and fourth DIP 
joints and calcaneal spur.  The diagnoses were bilateral DJD 
of the toes of the feet, calcaneal spurs, and tarsal tunnel 
syndrome.  This examiner opined that the current foot 
disorder that was related to the military service was 
bilateral tarsal tunnel syndrome.  He based this conclusion 
on the fact that the etiology of tarsal tunnel syndrome was 
weightbearing stress.  Therefore, it was at least as likely 
as not that the tarsal tunnel syndrome was related to the 
veteran's period of active service.  In a July 2005 addendum 
report, although the May 2005 examiner noted that service 
medical records did not reflect any evidence of an in-service 
injury to the feet, the examiner continued to opine that the 
veteran's bilateral tarsal tunnel syndrome had its beginning 
while the veteran was in the military service, based on the 
veteran's complaint of foot pain since the military and a 
complaint of foot pain in 1948.  He went on to comment, 
however, that the calcaneal spurs and DJD were less likely as 
not related to military service and/or more likely age-
related changes.


II.  Analysis

The Board has carefully reviewed the record in detail, and 
first notes that it clearly reflects diagnoses of bilateral 
foot disorders, including tarsal tunnel syndrome, calcaneal 
spurring, and DJD in several toes on each foot.  The Board 
therefore finds that the veteran suffers from current 
disorders of the feet.

With respect to the lack of service medical records 
documenting complaints or treatment for any foot problem in 
service, the Board has also reviewed the statements of the 
veteran and his fellow service members and finds that they 
constitute competent evidence demonstrating the incurrence of 
foot injury or disease during active service.  See Washington 
v. Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  

The record also reflects several opinions of both private and 
VA physicians, which link a current diagnosis of bilateral 
tarsal tunnel syndrome to the veteran's military service.  
More specifically, in addition to the private medical 
statement of Dr. S. and the private opinion of Dr. M. 
agreeing with Dr. S., April and May 2005 VA feet examiners 
reviewed the claims file and determined that even without 
contemporaneous service medical records documenting actual 
foot complaints or treatment during service, the veteran's 
assertions, and those of his witnesses, together with the 
etiology of tarsal tunnel syndrome were sufficient to 
conclude that it was more likely than not that tarsal tunnel 
syndrome was related to the veteran's military service.  

While the Board has additionally considered whether 
additional disorders of the foot such as calcaneal spurring 
and DJD of the toes are also entitled to service connection, 
the Board finds that the greater weight of the current 
evidence does not support such entitlement.  In this regard, 
the Board finds that Dr. S. has linked calcaneal spurring to 
service without an explanation or rationale for this 
conclusion (and Dr. M. has merely agreed with Dr. S.), 
whereas the April 2004 and May 2005 VA examiners both 
determined that it was less likely than not that the 
veteran's calcaneal spurs were related to service and more 
likely age related.  The Board is also impressed by the fact 
that the April 2004 and May 2005 examiners provided their 
opinions after reviewing the veteran's claim file, and that 
at least some rationale was provided for their conclusions.  
The May 2005 examiner also noted that he was willing to link 
bilateral tarsal tunnel syndrome on the basis that the 
etiology of this disorder was weightbearing stress, thus 
implying that the DJD and calcaneal spurs could not be 
similarly linked to marching in service.  Finally, while the 
Board also notes that the April 2005 VA examiner also linked 
pes planus to active service, he did not find pes planus 
during the examination and there is no other finding of pes 
planus in the record.  Thus, the Board will conclude that 
this aspect of the examiner's opinion was in error and cannot 
form the basis of a grant of service connection for pes 
planus.

Finally, the Board notes that while the April 2004 VA 
examiner concluded that calcaneal spurs were not related to 
service, neither he nor any other examiner has concluded that 
the veteran's bilateral tarsal tunnel syndrome is not related 
to service.

Accordingly, the Board finds that the statement of the 
veteran and his fellow service members, together with the 
medical opinions of record, are sufficiently to link the 
veteran's bilateral tarsal tunnel syndrome to service.  
Consequently, all reasonable doubt is resolved in favor of 
the veteran and service connection for bilateral tarsal 
tunnel syndrome is granted.  


ORDER

Entitlement to service connection for bilateral tarsal tunnel 
syndrome is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


